      Case 1:18-cv-04363-GBD-BCM Document 98 Filed 10/29/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HELEN MEIMARIS, AS EXECUTRIX AND                           18-cv-4363 (GBD)(BCM)
LEGAL REPRESENTATIVE OF THE ESTATE
OF ALKIVIADES MEIMARIS, and HELEN                         SECOND AFFIRMATION OF
MEIMARIS,                                                 MARK D. KOTWICK IN
                                                          FURTHER SUPPORT OF MOTION
                                        Plaintiffs,       TO DISMISS THIRD AMENDED
                                                          COMPLAINT AND FOR STAY OF
                        vs.                               DISCOVERY

JOSEPH E. ROYCE, LAWRENCE A. BLATTE,
TULIO PRIETO, JAIME LEROUX, TBS
Shipping Services Inc., Guardian Navigation,
Services Inc., Gruposedei and Technisea,

                                      Defendants.



               I, MARK D. KOTWICK, an attorney duly admitted to practice before this Court,

hereby affirm under penalty of perjury that the following is true and correct:

               1.      I am a partner of the law firm of Seward & Kissel LLP, attorneys of record

for Defendant TBS Shipping Services Inc., n/k/a Defendant Guardian Navigation Services Inc.

(collectively, the "Company Defendants") in the above-captioned action.

               2.      I am fully familiar with the facts set forth herein, and make this Second

Affirmation in Further Support of Motion to Dismiss Third Amended Complaint and for Stay of

Discovery of the Company Defendants.

               3.      Attached as Exhibit 5 hereto is a true and accurate copy of the complete

docket report from PACER for the matter In re TBS Shipping Services Inc., et al., Case No. 12-

22224 (S.D.N.Y. Bankr.).

               4.      Wherefore, it is respectfully requested that, for the reasons set forth in the

Memorandum of Law in Support of Motion to Dismiss Third Amended Complaint and for a Stay
        Case 1:18-cv-04363-GBD-BCM Document 98 Filed 10/29/18 Page 2 of 2




of Discovery by Defendants TBS Shipping Services Inc. and Guardian Navigation Services Inc.

[ECF Doc. No. 76] and the accompanying Reply Memorandum of Law, the Company

Defendants' motion be granted in its entirety.

                  I declare under penalty of perjury that the foregoing is true and correct.




                                                                Mark D. Kotwick



Dated: October 29, 2018




SK 27991 0005 8094073




                                                     2
